 



Exhibit 10.17
ATMEL CORPORATION
SEPARATION AGREEMENT AND MUTUAL RELEASE
     This Separation Agreement and Mutual Release (“Agreement”) is made by and
between Atmel Switzerland Sarl (the “Company”) and Graham David Turner
(“Employee”) (collectively, the “Parties” or individually, a “Party”).
BACKGROUND
     Effective January 1, 2000, the Parties entered into an employment agreement
(the “Employment Agreement”). Employee voluntarily resigned from the Company
effective October 31, 2007. The Parties wish to amend and clarify certain
provisions of the Employment Agreement.
AGREEMENT
     1. Resignation. The Parties acknowledge and agree that Employee voluntarily
terminated his employment with the Company effective as of October 31, 2007 (the
“Separation Date”).
     2.  Non-Competition. In lieu of the Non-Competition provisions set forth in
Article 12 of the Employment Agreement, the Parties agree that for the period
commencing on the Separation Date and ending on the one (1) year anniversary of
the Separation Date (the “Non-Competition Period”), Employee will not:
          (a) provide services, directly or indirectly, be it as an individual,
an employee, a consultant, an advisor, a director, or a manager, to a
Non-Competition Company (as defined below); or
          (b) start his own business, which would directly or indirectly compete
with the microcontroller business of Company, Atmel Corporation (“Atmel”) or any
affiliate business of Atmel.
     For purposes of this Agreement, a “Non-Competition Company” means any of
the following companies, including their successors and their subsidiaries
worldwide: (i) Microchip Technology Inc., (ii) Freescale Semiconductor, Inc.,
(iii) NXP Semiconductors, (iv) Renesas Technology Corp., (v) STMicroelectronics,
or (vi) Texas Instruments, Inc.
     3. Consideration. As consideration for Employee entering into this
Agreement and maintaining his compliance with his obligations hereunder, the
Parties agree as follows:
          (a) Salary Continuation. Subject to Section 3(b) below, during the
Non-Competition Period, the Company shall continue to pay Employee his annual
base salary, as in effect on the Separation Date, in accordance with the
Company’s regular payroll policies, subject to applicable withholding
requirements (the “Salary Continuation Payments”). For the avoidance of doubt,
annual base salary shall not include bonus payments, gratuities, or other fringe
benefits includable in income.
          (b) Early Termination of Salary Continuation Payments. Salary
Continuation Payments shall cease immediately if Employee either:
          (i) violates the Non-Competition provision set forth in Section 2; or
otherwise
          (ii) during the Non-Competition Period, provides services, directly or
indirectly, be it as an individual, an employee, a consultant, an advisor, a
director, or a manager, to any company or other entity.

Page 1 of 5



--------------------------------------------------------------------------------



 



          (c) Bonus. Employee will be entitled to the bonus he would have earned
during calendar year 2007, prorated for the period of time from the start of
such calendar year until the Separation Date; provided that payment of such
bonus will be made at the same time as bonuses for such calendar year are paid
out to other executives of the Company.
     4. Benefits. Employee understands that, except as provided for herein or as
required by applicable law, Employee’s participation in all Company benefits and
incidents of employment with the Company, shall cease on the Separation Date.
     5. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, housing allowances, relocation costs, interest, severance,
outplacement costs, fees, reimbursable expenses, commissions, stock, stock
options, vesting, and any and all other benefits and compensation due to
Employee.
     6. Relocation Expenses. Company will reimburse Employee’s documented,
reasonable and actually incurred expenses (i.e., airfare and the costs of
shipping Employee’s personal furnishings) to relocate Employee and the members
of Employee’s direct family living with Employee at the time of such relocation,
from Switzerland to the United Kingdom; provided, that (a) Company shall not be
obligated to pay a total of more than U.S.$50,000.00 under this Section 6,
(b) such relocation expenses are incurred within fifteen (15) months after the
Separation Date, and (c) such expenses have not been, and will not be, paid by a
third party (e.g. in connection with Employee being hired by such third party).
     7. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company, Atmel, or any affiliate business of Atmel, and the current and
former officers, directors, employees, agents, investors, attorneys,
shareholders, administrators, affiliates, benefit plans, plan administrators,
divisions, and subsidiaries, and predecessor and successor corporations and
assigns of the Company, Atmel, or any affiliate business of Atmel (collectively,
the “Releasees”). Employee, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement,
including, without limitation:
          (a) any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship;
          (b) any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
          (c) any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

Page 2 of 5



--------------------------------------------------------------------------------



 



          (d) any and all claims arising out of any applicable laws and
regulations relating to employment or employment discrimination;
          (e) any claim for any loss, cost, damage, or expense arising out of
any dispute over the non- withholding or other tax treatment of any of the
proceeds received by Employee as a result of this Agreement; and
          (f) any and all claims for attorneys’ fees and costs.
     Employee agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement.
     8. Non-Solicitation and Non-Hire. Employee agrees that for a period of
twelve (12) months immediately following the Effective Date of this Agreement,
Employee shall not directly or indirectly solicit to leave their employment at
the Company, or hire, any of the Company’s employees.
     9. No Pending or Future Lawsuits. Employee represents that he does not
currently have, and does not in the future intend to bring, any lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees.
     10. Confidentiality. Employee reaffirms and agrees to observe and abide by
the terms of the confidentiality provision set forth in Article 11 of his
Employment Agreement. Employee’s signature below constitutes his certification
that he has returned all documents and other items provided to Employee by the
Company, Atmel, or any affiliate business of Atmel, developed or obtained by
Employee in connection with his employment with the Company, or otherwise
belonging to the Company, Atmel, or any affiliate business of Atmel. In
addition, Employee confirms having destroyed on his own data processing
equipment all electronically stored confidential data belonging to the Company,
Atmel, or any affiliate business of Atmel. Employee agrees to keep the terms and
conditions of the Employment Agreement and this Agreement confidential except to
the extent that such terms and conditions are publicly disclosed by Company or
Atmel.
     11. No Cooperation and Non-Disparagement. Employee agrees not to act in any
manner that might damage the business or reputation of any of the Releasees.
Employee agrees to refrain from any disparagement, defamation, libel, or slander
of any of the Releasees, and agrees to refrain from any tortious interference
with the contracts and relationships of any of the Releasees. Employee shall
direct any inquiries by potential future employers to the Company’s human
resources department.
     12. Breach. Employee acknowledges and agrees that any material breach of
this Agreement, or of any provision of the Employment Agreement preserved under
this Agreement shall entitle the Company and/or Atmel immediately to recover
and/or cease providing the consideration provided to Employee under this
Agreement, except as provided by law.
     13. Costs and Attorney Fees. The Parties shall each bear their own costs,
attorneys’ fees, and other fees incurred in connection with the preparation of
this Agreement; provided that the prevailing Party in an action to enforce the
Agreement shall be entitled to recover its costs and expenses, including
reasonable attorneys’ fees, incurred in connection with such an action.
     14. Indemnification. Employee agrees to indemnify and hold harmless the
Company and Atmel from and against any and all loss, costs, damages, or
expenses, including, without limitation, attorneys’ fees or expenses incurred by
the Company or Atmel arising from (a) any action or proceeding that may be
commenced, prosecuted or threatened by Employee or for Employee’s benefit,
contrary to the provisions of this Agreement, or (b) the breach of this
Agreement by Employee, or (c) any false representation made herein by Employee.

Page 3 of 5



--------------------------------------------------------------------------------



 



     15. Authority. Each Party represents and warrants they each have the
authority to execute and make this Agreement binding on the Parties.
     16. No Representations. Employee represents that he was advised, and had
the opportunity, to consult with an attorney, and has carefully read and
understands the scope and effect of the provisions of this Agreement. Employee
has not relied upon any representations or statements made by the Company, Atmel
or any other Releasee that are not specifically set forth in this Agreement.
Employee acknowledges that he is familiar with the principle that a general
release does not extend to claims that the releaser does not know or suspect to
exist in his favor at the time of executing the release, which, if known by him,
must have materially affected his settlement with the releasee. Employee
acknowledges that this Agreement supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement
and Employee’s relationship with the Company and that this Agreement represents
the entire understanding of the Parties with concerning this Agreement and the
termination of the Employee’s employment with the Company with the exception of
any provision of the Employment Agreement preserved under this Agreement.
     17. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision. Should this Agreement or
Section 1 hereof for any reason whatsoever be void or rescinded, the Company’s
consent hereto shall be interpreted as a notice of termination with effect as of
October 31, 2007 without any payments being due to Employee other than under
mandatory statutory law and/or the Employment Agreement.
     18. No Oral Modification. This Agreement may only be amended in a writing
signed by the Parties hereto.
     19. Governing Law. This Agreement shall be governed by the Laws of
Switzerland, in particular art. 319 et seq. of the Swiss Code of Obligations.
     20. Effective Date. Each Party has seven (7) days after that Party signs
this Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after Employee signed this Agreement, so long as it has been signed by
the Parties and has not been revoked by either Party before that date (the
“EffectiveDate”).
     21. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.
     22. Voluntary Execution of Agreement. Employee understands and agrees that
he executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:
          (a) he has read this Agreement;
          (b) he has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of his own choice or has elected
not to retain legal counsel;
          (c) he understands the terms and consequences of this Agreement and of
the releases it contains; and
          (d) he is fully aware of the legal and binding effect of this
Agreement.

Page 4 of 5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.

                                  ATMEL SWITZERLAND SARL    
Dated:
  11/16/07       By:   /s/ Steve Lanb    
 
 
 
      Name:  
 
Steve Lanb    
 
          Title:  
 
Director    
 
             
 
   
 
                                GRAHAM DAVID TURNER, an individual    
Dated:
  9th November 2007       /s/ Graham David Turner                              
    Graham David Turner    

Page 5 of 5